DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4 (Figure 8) in the reply filed on 5/9/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0197675 (hereafter Kido).
Regarding claim 1, Kido, as shown in figure 9A-B, discloses a coil component comprising: 
a base body, the base body having a first surface (18) extending along a coil axis and a second surface (17) opposing the first surface; 
a first external electrode (30) provided on the base body; 
a second external electrode (40) provided on the base body; and 
a coil conductor (20) electrically connected to the first and second external electrodes, the coil conductor extending around the coil axis, wherein the coil conductor has a winding portion, the winding portion has a plurality of first conductor portions (upper section at ref. 23) and one or more second conductor portions (lower section near surface 17) smaller in number than the first conductor portions, and
the first and second conductor portions alternate with and are connected to each other, and wherein a distance between the first conductor portions and the first surface (18) is less than a distance between the second conductor portions and the second surface (17).
	Kido is silent about the base body containing a plurality of metal magnetic particles and a binder binding together the metal magnetic particles.  However, inductor body having a plurality of metal magnetic particles and a binder binding together the metal magnetic particles is old and well known in the art. Therefore, the Examiner takes Official Notice that such body material of an inductor is old and well known.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the base body containing a plurality of metal magnetic particles and a binder binding together the metal magnetic particles, since such body material is old and well known in inductor components.
	Regarding claim 4, Kido discloses the coil component of claim 1, wherein, in the coil conductor, the number of the second conductor portions is smaller by one than the number of the first conductor portions.
	Regarding claim 5, the recitation that "A DC/DC converter comprising the coil component of claim" has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim follow the preamble is a self-contained description of the structure not depend for completeness upon the introductory clause.  Kropa V. Robie, 88 USPQ 478 (CCPA 1951).
	Regarding claim 6, Kido discloses a circuit board comprising: the coil component of claim 1; and a mounting substrate soldered to the first and second external electrodes (see par. 37).
	Regarding claim 7, Kido discloses an electronic device comprising the circuit board of claim 6.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the first conductor portions are at least partially externally exposed on the first surface of the base body.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847